DETAILED ACTION

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 22 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  In line 2, the phrase “the first and second handles” does not have a proper antecedent basis, and there are no “handles” referenced within the disclosure and therefore the metes and bounds of patent protection being sought is unascertainable.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-2, 7-8, 16 & 18-22 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Dunning III, [US 4,057,308].  Dunning teaches of a furniture module (fig. 1) capable of forming part of a piece of furniture if so desired, comprising a first panel (15) a second panel (20) and at least one hinge member (35) having at least one connection element (portion along 17) whereby the hinge member is arranged to be attached to at least one of the panels (fig. 2) by means of the connection element, wherein the first panel comprises a first chamfered folding side (31) and the second panel comprises a second chamfered folding side (31); and the hinge member is configured to allow the first and second panels to be folded relative each other by 250-270 degrees between a folded shape (fig. 3), a flat shape (fig. 2), and an erected corner shape (fig. 1), wherein the hinge member is arranged on the exterior side of the corner shape (shown – fig. 1), and wherein the erected corner shape comprises the first chamfered folding side of the first panel and the second chamfered folding side of the second panel contacting each other (shown), thereby forming a perpendicular configuration of the first and second panels.  As to Claim 2, the at least one hinge member comprises a first connection element (portion along 17) for attaching the hinge member to the first panel, and a second connection element (portion along 17’) for attaching the hinge member to the second panel.    As to Claim 7, the hinge member comprises a first rotational axis (along notch (30)) by which the hinge member is rotated in order to position the furniture module in the erected corner shape.  As to Claim 8, the hinge member is arranged to connect the panels such that a folding side (exterior side) of the first panel is arrangeable adjacent to a folding side (exterior side) of the second panel, and wherein the first rotational axis is arrangeable in parallel with the folding sides of the panels at a position where the folding sides meet (fig. 3).  As to Claim 16, the hinge member is made of plastic (which is a type of plastic).  As to Claim 18, a third panel (20’) and at least one hinge member (35’) can connect the third panel to the first panel (fig. 2).  As to Claim 19, the first panel can be viewed as a back panel of a drawer, and the second panel can be viewed as a side panel of a drawer.  As to Claim 20, the piece of furniture can be viewed as a module.  As to Claim 21, the piece of furniture can be a drawer if so desired [depends upon how employed by an end user].  As to Claim 22, the hinge member is configured to allow the first and second panels to be folded relative to each other by approximately 270 degrees between the folded, the flat and erected corner shape.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Dunning III.  Dunning teaches applicant’s basic inventive claimed module as outlined {mapped above}; but does not show the first and second connection elements as being identical (Dunning shows the first connection element as being longer in length).  However, the position is taken that it would have been an obvious matter of personal preference to vary the shape or size of an element or to vary the distances between elements depending upon the needs and/or preferences of the user, since such a modification would have involved a mere change in the size or configuration of a component.  The point being that all three panels (15, 20, 20’) could be manufactured as having the same length and therefore the connection elements would be similar in length.  A change of this degree {length of a component} is generally recognized as being within the level of ordinary skill in the art.
Claims 1-3, 7-8, 10 & 16-22 are rejected under 35 U.S.C. 103 as being unpatentable over Rustin Jr., [US 3,587,903] in view of Himelreich [US 3,472,571 or US 3,282,635].  Rustin teaches of a furniture module (fig. 1) capable of forming part of a piece of furniture if so desired, comprising a first panel (24) a second panel (20) and at least one hinge member (70) having at least one connection element (72, 74) whereby the hinge member is arranged to be attached to at least one of the panels (fig. 6) by means of the connection element, wherein the hinge member is configured to allow the first and second panels to be folded relative each other by 250-270 degrees between a folded, a flat shape (col. 2, lines 61-70), and an erected corner shape (fig. 6), wherein the hinge member is arranged on the exterior side of the corner shape (shown).  Rustin teaches applicant’s basic inventive claimed module as outlined {mapped above}; but does not show the first panel comprising a first chamfered folding side and the second panel comprises a second chamfered folding side.  As to this aspect, Himelreich is cited as dual evidence references for the known technique of manufacturing panel ends with chamfered folding sides in an analogous art (note the panel ends with regards to figures 5 & 6 for instance - `571, and the panel ends with regards to figures 7-9 for instance - `635).  Accordingly, the position is taken that it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the square ends of Rustin so as to utilize chamfered or angled ends as taught by Himelreich because this known arrangement would enhance the rigidity and stability of the assembled module due to the angled contact surfaces between mating panels when erected thereby providing a reinforced corner joint.  As modified, the erected corner shape would comprise the first chamfered folding side of the first panel and the second chamfered folding side of the second panel contacting each other, thereby forming a perpendicular configuration of the first and second panels.  Regarding Claim 2, as modified, the at least one hinge member comprises a first connection element (74) for attaching the hinge member to the first panel, and a second connection element (72) for attaching the hinge member to the second panel.  Regarding Claim 3, as modified, Rustin teaches applicant’s basic inventive claimed module as outlined {mapped} above, but does not show the first and second connection elements as being identical.  As to this aspect, the position is taken that it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to utilize identical components (such as when one component having at least one offset knuckle joint is used – whereby only one component design needs to be manufactured since two identical parts could be coupled together when one part of the two is inverted to the other) since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art.  Regarding Claim 7, as modified, the hinge member comprises a first rotational axis (along bolt (76)) by which the hinge member is rotated in order to position the furniture module in the erected corner shape. Regarding Claim 8, as modified, the hinge member is arranged to connect the panels such that a folding side (exterior side) of the first panel is arrangeable adjacent to a folding side (exterior side) of the second panel, and wherein the first rotational axis is arrangeable in parallel with the folding sides of the panels at a position where the folding sides meet.  Regarding Claim 10, as modified, the chamfered folding sides are provided with a support means (defined as mating fingers and recesses - `635).   Regarding Claim 16, as modified, Rusting does not disclose the material of the hinge member; however, the position is taken that it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to utilize a varying array of known materials for the manufacture of the hinge member, depending upon the personal preferences of the designer and/or the designated environment for the finished product, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  Regarding Claim 17, as modified, at least two hinge members (note fig. 1) are connecting the first panel to the second panel.  Regarding Claim 18, as modified, a third panel (opposite (20)) and at least one hinge member (opposite 70) can connect the third panel to the first panel.  Regarding Claim 19, as modified, the first panel can be viewed as a back panel of a drawer, and the second panel can be viewed as a side panel of a drawer.  Regarding Claim 20, as modified, the piece of furniture can be viewed as a module.  Regarding Claim 21, as modified, the piece of furniture can be a drawer if so desired [depends upon how employed by an end user].  As to Claim 22, the hinge member is configured to allow the first and second panels to be folded relative to each other by approximately 270 degrees between the folded, the flat and erected corner shape.  
Claims 4-6 are rejected under 35 U.S.C. 103 as being unpatentable over Rustin Jr., and Himelreich `571 / `635, and further in view of Wippermann [US 3,695,655].  Rustin, as modified, teaches applicant’s basic inventive claimed module as outlined above, but does not show the connection element as comprising a dowel  / expandable cylindrical part (Rustin utilizes fasteners such as screws) pressed into a mating recess, or show a pin inserted into the cylindrical part.  As to these features, Wippermann is cited as an evidence reference for the known use of conventional dowels (10) / expandable cylindrical parts (19”) being pressed into mating recesses (11) of furniture panels; wherein a pin (15”) is inserted into the cylindrical part in order to radially expand the part.  As such, the position is taken that it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the fasteners used to attach the hinge member to the panels of the prior art in view of Wippermann’s teaching because this alternative fastening arrangement would provide an enhanced coupling experience that would positively secure the connection element to each panel due to the increased coupling surface areas in contact.  
Claims 11-15 are rejected under 35 U.S.C. 103 as being unpatentable over Dunning III in view of Olson et al., [US 2016/0238303].  Dunning teaches applicant’s basic inventive claimed module as outlined previously; but does not show the use of plural rotation axes along the hinge member as prescribed by the applicant.  As to this aspect, Olson is cited as an evidence reference for the known use of a hinge member (710) connecting adjacent panels (114, 116) together in order to form a furniture module.  The hinge member includes as least two distinct rotational axes (720’s) in order to accommodate a slight gap between chamfered folding sides of the panels when erected into a corner position (fig. 7A).  Accordingly, the position is taken that it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the hinge member of Dunning so as to include plural rotational axes in view of Olson’s teaching because this alternative hinge member arrangement would enhance the versatility of Dunning’s device by allowing some built-in flexibility along the joint once the panels are brought together in the corner configuration or for extra gap space in a folded configuration as dependent upon the needs and/or preferences of the end user.  As to the addition of a third rotational axis arranged in parallel with the other axes, the position is taken that it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to include multiple rotational axes along the hinge member since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art.  Such an arrangement would afford a user the ability to adjust a gap between the mating panels regardless of the folded or erected positions.

Response to Arguments
Applicant’s arguments with respect to the claims have been considered, but are moot because the arguments do not apply to the references as mapped, or the combination of references being used in the current rejection.  Regarding Dunning, the position is taken that the structure as now mapped, adequately anticipates the claimed subject matter as set forth, while the hinge member including plural rotational axes is perfected via the teachings of Olson.  Regarding Rustin, Jr., the position is taken that the structure of Rustin can constitute a viable furniture module depending upon the intended application by an end user, i.e., the structure does not present limitations where use as a module would be prohibited.  As modified, Rustin’s lack of chamfered folding sides is perfected via the teachings of Himelreich.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure – see the attached Form PTO-892 showing various furniture module arrangements.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES O HANSEN whose telephone number is (571)272-6866. The examiner can normally be reached Mon-Fri 8 am - 4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Troy can be reached on 571-270-3742. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



JOH
May 10, 2022


/James O Hansen/Primary Examiner, Art Unit 3637